[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
                               DISCUSSION
The plaintiff condominium association seeks a judgment of foreclosure against the defendant, owner of a unit in the condominium complex.
The defendant's indebtedness arose from the levying of a series of fines for violations of various by-laws, rules and regulations of the association.
The indebtedness claimed is slightly in excess of a thousand dollars, while the unit is appraised at over $100,000.00.
The defendant has interposed as a defense to this action in a counterclaim the language of § 47-244 (11), which addresses the right of condominium associations to:
  "Impose charges or interest or both for late payment of assessments and after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws, rules and regulations of the association." (Emphasis added).
The plaintiff's procedure with respect to this defendant appears to have been to levy the fine and then advise the CT Page 3615 defendant she could appear to contest the same. It also was the policy for the association manager to determine the violation and the fine by virtue of a blanket authority granted by the association board.
                               CONCLUSION
It is the conclusion of the Court that the procedure followed in this case by the plaintiff was not in compliance with § 47-244
(11).
The process also suffers from another infirmity, the requirement that fines levied be "reasonable fines". The Court heard no evidence as to why five dollars a day was reasonable and why all of the alleged transgressions warranted the same fine.
Judgment may enter for the defendant on the complaint and for the plaintiff on the counterclaim, the defendant not having met her burden with respect to either count.
Anthony V. DeMayo, J.T.R.